DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23, 2022 has been entered.
In view of the Amendments to the Claims filed August 25, 2022, the rejections of claims 1-6, 10-17, and 19-22 under 35 U.S.C. 103 previously presented in the Office Action sent June 1, 2022 have been substantially maintained and modified in response to the Amendments to the Claims.
Claims 1-22 are currently pending while claims 7-9 and 18 have been withdrawn from consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 6, 10-17, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (U.S. Pub. No. 2005/0259717) in view of Daily et al. (U.S. Pub. No. 2003/0016730 A1).
With regard to claim 1, Phillips discloses a temperature sensing device, comprising:
a plurality of thermocouple arrangements (302A, 302B, and 302C, Fig. 3), each of the plurality of thermocouple arrangements comprising 
a forward conductor (such as the combination of 304A and 314D of the cited thermocouple arrangements, Fig. 3 because it forms a continuous electrical conductor extending forward) 
formed of one conductive material (the cited forward conductor 304A/314D is cited to read on the claimed “formed of one conductive material” because it is formed of one conductive material, such as the material of the continuous forward conductor 304A/314D which is electrically conductive; separately, the cited forward conductor 304A/314D is cited to read on the claimed “formed of one conductive material” because it is formed of, or includes, one conductive material, such as the conductive material of the continuous forward conductor 304A/314D, or the conductive material of 304A, or the conductive material of 314D; examiner notes close ended transitional phrases at MPEP 2111.03) and 
a plurality of return conductors electrically connected with the forward conductor (a return conductor such as the combination of 304B and 322D and a return conductor 314C depicted in Fig. 3 as electrically connected with the cited forward conductor 304A/314D), 
the plurality of return conductors being formed of a different conductive material than a respectively associated forward conductor (see [0004] teaching the cited plurality of return conductors including a conductive material different from the cited forward conductors); and 
electrical junctions or the groups of electrical junctions of the plurality of return conductors to the respectively associated forward conductor being arranged at different longitudinal positions of the respectively associated forward conductor (as depicted in annotated Fig. 3 below, electrical junctions between the cited return conductors to the cited forward conductor at 310A and 308A being arranged at different longitudinal positions of the cited forward conductor 304A/314D).

    PNG
    media_image1.png
    420
    540
    media_image1.png
    Greyscale

Annotated Fig. 3

Phillips does not disclose wherein consecutive longitudinal positions of the electrical junctions or of the groups of the electrical junctions of all thermocouple arrangements, in the longitudinal direction of all forward conductors, alternate between each forward conductor, such that the longitudinal positions of the electrical junctions or of the groups of electrical junctions of each forward conductor differ from one another.
However, the longitudinal positions of electrical junctions or groups of electrical junctions is a design choice. 
Daily et al. discloses a temperature sensing device (see Title and Abstract) and teaches electrical junctions (30A-D, Fig. 2) can have unique longitudinal positions for each forward conductor (see Fig. 2) which permits sensing temperature at different locations along the length of the thermocouple (see Abstract).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the longitudinal positions of the electrical junctions in the device of Phillips to include the longitudinal positions differing from one another at unique positions as suggested by Daily because it would have permitted for sensing temperature at different locations along the length of the thermocouple.
Phillips, as modified by Daily above, teaches consecutive longitudinal positions of the electrical junctions which differ and are at unique longitudinal positions (recall modification suggested by Daily above and exemplified in annotated Fig. 2 below as each longitudinal distance provides for a unique longitudinal position, as applied to the device of Phillips) 

    PNG
    media_image2.png
    335
    646
    media_image2.png
    Greyscale

Annotated Fig. 2
but does not teach the specific longitudinal distance of each electrical junction providing for the claimed alternating consecutive longitudinal positions. 
However, the longitudinal distance of each electrical junction is a result effective variable and Daily recognizes the longitudinal distance of each junction directly affects permitting the sensing of temperature at that location (see Fig. 2 and Abstract).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the longitudinal distances of the cited electrical junctions of Phillips and arrive at the claimed range of longitudinal distances providing for the claimed “wherein consecutive longitudinal positions of the electrical junctions or of the groups of the electrical junctions of all thermocouple arrangements, in the longitudinal direction of all forward conductors, alternate between each forward conductor, such that the longitudinal positions of the electrical junctions or of the groups of electrical junctions of each forward conductor differ from one another” through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the desired locations to permit sensing of temperature. 
As exemplified in annotated Fig. 3’ below, a selection of longitudinal distances of each electrical junction provides for consecutive longitudinal positions (310A, 310B, 310C, 308A, 308B, and 308C) alternating between each forward conductor (304A/314D).

    PNG
    media_image3.png
    519
    490
    media_image3.png
    Greyscale

Annotated Fig. 3’
With regard to claim 2, independent claim 1 is obvious over Phillips in view of Daily under 35 U.S.C. 103 as discussed above.
Phillips, as modified above, does not teach wherein each forward conductor comprises an additional electrical junction to a return conductor, wherein the additional electrical junction is arranged at a same longitudinal position in the longitudinal direction of all forward conductors.
However, Phillips teaches using “at least two temperature measuring junctions” (see Abstract) and a duplication of parts is an obvious design choice (see MPEP 2144.04 VI B). 
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have duplicated another temperature measuring junction for each forward conductor in the device of Phillips because the duplication of parts is a matter of obviousness (see MPEP 2144.04 VI B) which would provide for the duplicated electrical junctions arranged at a same longitudinal position similar to junctions 310A-C and junctions 308A-C.
With regard to claim 6, independent claim 1 is obvious over Phillips in view of Daily under 35 U.S.C. 103 as discussed above. Phillips discloses wherein
the forward conductor of each of the plurality of thermocouple arrangements extend linearly and are arranged substantially parallel to each other (see Fig. 3 depicting the cited forward conductors 304A/314D having portions extending linearly and arranged parallel to each other).
With regard to claim 10, independent claim 1 is obvious over Phillips in view of Daily under 35 U.S.C. 103 as discussed above. Phillips discloses wherein
the plurality of thermocouple arrangements are respectively surrounded by an electrically insulating matrix (see 444 depicted in Fig. 4b surrounding thermocouple arrangement and [0048] teaching electrically non-conductive and thermally insulative material 444).
With regard to claims 11 and 12, independent claim 1 is obvious over Phillips in view of Daily under 35 U.S.C. 103 as discussed above. Phillips discloses wherein
the plurality of thermocouple arrangements are arranged in a common cylindrical case (see Fig. 4a-b depicting thermocouple arrangement arranged in a common cylindrical case 440/442).
With regard to claim 13, dependent claim 11 is obvious over Phillips in view of Daily under 35 U.S.C. 103 as discussed above. Phillips discloses wherein
spaces between the case, each forward conductor, and the plurality of return conductors are entirely filled with an electrically insulating matrix (see 444 depicted in Fig. 4b surrounding thermocouple arrangement and filling the spaces between the cited case, cited forward and return conductors and [0048] teaching electrically non-conductive and thermally insulative material 444).
With regard to claim 14, dependent claim 11 is obvious over Phillips in view of Daily under 35 U.S.C. 103 as discussed above. Phillips discloses wherein
electrical connection areas of each forward conductors and of the plurality of return conductors are led out of the case at a common side (as depicted in Fig. 4b, electrical connection areas of the cited forward conductors and of the cited return conductors are led out of the case at a common left side of the case 440/442).
With regard to claim 15, dependent claim 14 is obvious over Phillips in view of Daily under 35 U.S.C. 103 as discussed above. Phillips discloses wherein
the common side of the case is an end face of the case (as depicted in Fig. 4b, the cited common side of the case is an end face of the case).
With regard to claim 16, independent claim 1 is obvious over Phillips in view of Daily under 35 U.S.C. 103 as discussed above. Phillips discloses wherein
the electrical junctions and/or the groups of electrical junctions alternate between each forward conductors in a periodic pattern (as depicted in Fig. 3 and annotated Fig. 3’ above, the cited electrical junction 310 and 308 alternate between the cited forward conductors 304A/314D from the left to right sides of the forward conductors in a repeating interval of an electrical junction 310A on the left side of the cited forward conductor to an electrical junction of 308A on the right side of the cited forward conductor and again an electrical junction 310B on the left side of the cited forward conductor to an electrical junction of 308B on the right side of the cited forward conductor and again an electrical junction 310C on the left side of the cited forward conductor to an electrical junction of 308C on the right side of the cited forward conductor).
With regard to claim 17, dependent claim 16 is obvious over Phillips in view of Daily under 35 U.S.C. 103 as discussed above. Phillips discloses wherein
an electrical junction having a longitudinal position succeeding a preceding longitudinal position of an electrical junction on one forward conductor is arranged on another forward conductor immediately adjacent the one forward conductor in a direction (as depicted in Fig. 3, an electrical junction such as 310B having a longitudinal position succeeding a preceding longitudinal position of an electrical junction such as 308A on one forward conductor is arranged on another forward conductor immediately adjacent the one forward conductor in a direction).
With regard to claim 19, independent claim 1 is obvious over Phillips in view of Daily under 35 U.S.C. 103 as discussed above. Phillips discloses wherein
each forward conductor and the plurality of return conductors are spatially clustered (as depicted in Fig. 3, each cited forward conductor 304A/314D and the cited plurality return conductors are spatially clustered in each arrangement 302A, 302B, and 302C).
With regard to claim 21, Phillips discloses a method of producing a temperature sensing device, the method comprising:
providing a plurality of thermocouple arrangements (302A, 302B, and 302C, Fig. 3), each of the plurality of thermocouple arrangements comprising 
a forward conductor (such as the combination of 304A and 314D of the cited thermocouple arrangements, Fig. 3 because it forms a continuous electrical conductor extending forward) 
formed of one conductive material (the cited forward conductor 304A/314D is cited to read on the claimed “formed of one conductive material” because it is formed of one conductive material, such as the material of the continuous forward conductor 304A/314D which is electrically conductive; separately, the cited forward conductor 304A/314D is cited to read on the claimed “formed of one conductive material” because it is formed of, or includes, one conductive material, such as the conductive material of the continuous forward conductor 304A/314D, or the conductive material of 304A, or the conductive material of 314D; examiner notes close ended transitional phrases at MPEP 2111.03) and 
a plurality of return conductors electrically connected with the forward conductor (a return conductor such as the combination of 304B and 322D and a return conductor 314C depicted in Fig. 3 as electrically connected with the cited forward conductor 304A/314D), 
the plurality of return conductors being formed of a different conductive material than a respectively associated forward conductor (see [0004] teaching the cited plurality of return conductors including a conductive material different from the cited forward conductors); and 
electrical junctions or groups of the electrical junctions of the plurality of return conductors to a respectively associated forward conductor being arranged at different longitudinal positions of the respectively associated forward conductor (as depicted in annotated Fig. 3 below, electrical junctions between the cited return conductors to the cited forward conductor at 310A and 308A being arranged at different longitudinal positions of the cited forward conductor 304A/314D).

    PNG
    media_image1.png
    420
    540
    media_image1.png
    Greyscale

Annotated Fig. 3

Phillips does not disclose wherein consecutive longitudinal positions of the electrical junctions or of the groups of the electrical junctions of all thermocouple arrangements, in the longitudinal direction of all forward conductors, alternate between each forward conductor, such that the longitudinal positions of the electrical junctions or of the groups of electrical junctions of each forward conductor differ from one another.
However, the longitudinal positions of electrical junctions or groups of electrical junctions is a design choice. 
Daily et al. discloses a temperature sensing device (see Title and Abstract) and teaches electrical junctions (30A-D, Fig. 2) can have unique longitudinal positions for each forward conductor (see Fig. 2) which permits sensing temperature at different locations along the length of the thermocouple (see Abstract).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the longitudinal positions of the electrical junctions in the device of Phillips to include the longitudinal positions differing from one another at unique positions as suggested by Daily because it would have permitted for sensing temperature at different locations along the length of the thermocouple.
Phillips, as modified by Daily above, teaches consecutive longitudinal positions of the electrical junctions which differ and are at unique longitudinal positions (recall modification suggested by Daily above and exemplified in annotated Fig. 2 below as each longitudinal distance provides for a unique longitudinal position, as applied to the device of Phillips) 

    PNG
    media_image2.png
    335
    646
    media_image2.png
    Greyscale

Annotated Fig. 2
but does not teach the specific longitudinal distance of each electrical junction providing for the claimed alternating consecutive longitudinal positions. 
However, the longitudinal distance of each electrical junction is a result effective variable and Daily recognizes the longitudinal distance of each junction directly affects permitting the sensing of temperature at that location (see Fig. 2 and Abstract).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the longitudinal distances of the cited electrical junctions of Phillips and arrive at the claimed range of longitudinal distances providing for the claimed “wherein consecutive longitudinal positions of the electrical junctions or of the groups of the electrical junctions of all thermocouple arrangements, in the longitudinal direction of all forward conductors, alternate between each forward conductor, such that the longitudinal positions of the electrical junctions or of the groups of electrical junctions of each forward conductor differ from one another” through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the desired locations to permit sensing of temperature. 
As exemplified in annotated Fig. 3’ below, a selection of longitudinal distances of each electrical junction provides for consecutive longitudinal positions (310A, 310B, 310C, 308A, 308B, and 308C) alternating between each forward conductor (304A/314D).

    PNG
    media_image3.png
    519
    490
    media_image3.png
    Greyscale

Annotated Fig. 3’
Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (U.S. Pub. No. 2005/0259717) in view of Daily et al. (U.S. Pub. No. 2003/0016730 A1), and in further view of Rao et al. (U.S. Pub. No. 2019/0212207 A1).
With regard to claims 3 and 4, independent claim 1 is obvious over Phillips in view of Daily under 35 U.S.C. 103 as discussed above.
Phillips teaches a tubular case (see Fig. 4a-b) but does not teach wherein the forward conductor of each of the plurality of thermocouple arrangements and the plurality of return conductors are concentrically arranged about a common axis.
However, Rao et al. teaches a temperature sensing device (see Abstract). Rao et al. teaches a conventional temperature sensing device design can include a tubular case with thermocouple arrangements concentrically arranged about a common axis (see Fig. 3B at locations 72; see [0044]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have substituted the arrangement of thermocouple arrangements in the temperature sensing device of Phillips for the concentric arrangement of thermocouple arrangements taught by Rao et al. because the simple substitution of a known element known to perform the same function, in the instant case an arrangement for thermocouple arrangements in a tubular temperature sensing device, supports a prima facie obviousness determination (see MPEP 2143 B).
Phillips, as modified by Rao et al., teaches wherein the forward conductor of each of the plurality of thermocouple arrangements and the plurality of return conductors are concentrically arranged about a common axis as the cited plurality of thermocouple arrangements, which have the cited forward and return conductors, are concentrically arranged about a common axis.
With regard to claim 5, dependent claim 4 is obvious over Phillips in view of Daily et al. and Rao et al. under 35 U.S.C. 103 as discussed above.
Phillips, as modified by Rao et al., does not disclose wherein the plurality of return conductors are arranged at a greater distance to the common axis than each forward conductors.
However, the plurality of return conductors being arranged at a greater distance to the common axis than each forward conductor is one in a finite number of options, finite number of options being at a greater distance, at a lesser distance, at the same distance, and a combination thereof, immediately recognizable to a skilled artesian. 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have tried arranging the plurality of return conductors at a greater distance to the common axis than each forward conductors because it is one in a finite number of options within the technical grasp of a skilled artesian (see MPEP 2143E). 
Claim(s) 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (U.S. Pub. No. 2005/0259717) in view of Daily et al. (U.S. Pub. No. 2003/0016730 A1), and in further view of Harle et al. (U.S. Pub. No. 2018/0238744 A1).
With regard to claim 20, independent claim 1 is obvious over Phillips in view of Daily under 35 U.S.C. 103 as discussed above.
Phillips does not teach wherein each forward conductor and the plurality of return conductors have the structure of being welded at the junctions.
However, Harle et al. teaches a temperature sensing device (see Title) and teaches junctions commonly formed by welding (see [0017]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have substituted the type of connection at the junctions between the forward conductors and return conductors in the temperature sensing device of Phillips for the welded connection type at the junctions as suggested by Harle et al. because the simple substitution of a known element known in the art to perform the same function, in the instant case a connection type at a thermocouple junction in a temperature sensing device, supports a prima facie obviousness determination (see MPEP 2143 B).
With regard to claim 22, independent claim 1 is obvious over Phillips in view of Daily under 35 U.S.C. 103 as discussed above. Phillips teaches wherein
each forward conductor and the plurality of return conductors are arranged in a common case having a lateral area (such as depicted in Fig. 4a-b, a common case 412 having a lateral area such as the hollow portion of common case 412) and, 
in order to provide the electrical junctions; the lateral area is opened at a longitudinal position (such as depicted in Fig, 4a, junction at 420 and 430 provided in the opened hollow portion),
a return conductor is connected to a forward conductor at the longitudinal position (420, Fig. 4a), and
the lateral area is subsequently closed (such as depicted in Fig. 4b, when common case 412 connects with 440/442 the cited lateral area is closed at the right side).

Phillips does not teach wherein the return conductor and the forward conductor are welded.
However, Harle et al. teaches a temperature sensing device (see Title) and teaches junctions commonly formed by welding (see [0017]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have substituted the type of connection at the junctions between the forward conductor and return conductor in the method of Phillips for the welded connection type at the junctions as suggested by Harle et al. because the simple substitution of a known element known in the art to perform the same function, in the instant case a connection type at a thermocouple junction in a temperature sensing device, supports a prima facie obviousness determination (see MPEP 2143 B).

Response to Arguments
Applicant's arguments filed August 25, 2022 have been fully considered but they are not persuasive.
Applicant notes the newly added claimed limitations are not found within the previously cited prior art references. However, this argument is addressed in the rejections of the claims above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        November 29, 2022